DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/2021 has been entered.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the movable mechanism being swung by the pin; the swinging direction; the contact plate disposed angularly ahead of the control pin in the swinging direction; the leg portion disposed angularly behind the control pin in the swinging direction, as required by claim 1, must be shown or the feature canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the movable mechanism being swung by the pin; the contact plate disposed angularly ahead of the control pin in the swinging direction; the leg portion disposed angularly behind the control pin in the swinging direction.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification is objected to as failing to provide proper antecedent basis for the following claimed subject matter: the movable mechanism being swung by the pin; the contact plate disposed angularly ahead of the control pin in the swinging direction; the leg portion disposed angularly behind the control pin in the swinging direction.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi (JP 52-144379, filed in the IDS of 11/22/2019) in view of Suzuki (US 2012/0152052).  
 discloses a multifunction switch comprising: a swingable control body (4) having a control pin (4b, 9’); a movable contact (16) coming into contact with the control pin; and a movable mechanism including a movable element (A) having the control pin running therethrough, and supported to be swung by the control pin about an axis, wherein the movable contact includes a contact plate (10, Fig. 2) disposed angularly ahead (right of pin in Fig. 2), in a swinging direction, of the control pin and configured to be swung by the control pin; the movable element includes a leg potion (at left 7 in Fig. 4) which extends radially outward, as viewed in a direction of the axis (see Figs. 2 and 3), and is disposed angularly behind (left of pin in Fig. 2), in the swinging direction of, the control pin, and the control pin is configured when swung to press the movable contact so that the contact plate comes into contact with a fixed contact and to swing  the movable element so that the leg portion is swung downward to do mechanical switching for an additional element (intended use, see left 9-10 in Fig. 6 for example).  
Ohashi discloses substantially the claimed invention except for the axis running through the movable member.  Suzuki teaches a movable mechanism including a movable element (7) having the control pin running therethrough, and supported to be swung about an axis (Oy) which runs through the movable element.  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to form the pivot point inside the movable element, as taught by Suzuki, in order to reduce the vertical profile of the switch.  
Regarding claim 2, Ohashi discloses the leg portion (at side ends) arranged on an opposite side from the contact plate with respect to the control pin.   
 discloses the movable mechanism includes a slider (10) to be moved when pressed by the leg portion.  
Regarding claim 4, Ohashi discloses the control pin being swingable in a first direction and a second direction which intersect with each other, and the movable element includes: a first movable element (A) swingable in the first direction by the control pin and provided with a guide hole (5) having the control pin running therethrough and configured to guide the control pin in the second direction; and a second movable (B) element disposed so as to cross the first movable element, swingable in the second direction by the control pin, and provided with a guide hole (6) having the control pin running therethrough and configured to guide the control pin in the first direction.  
Regarding claim 5, Ohashi discloses the second movable element including a recess in which the first movable element is disposed.  
Regarding claim 6, Ohashi discloses 16the movable contact including a first contact plate (at one end), and a second contact plate (at another end) configured to cross, and integrally formed with, the first contact plate.  
Regarding claim 7, Ohashi discloses the leg portion being slidably coupled with the slider.  
Regarding claim 8, Ohashi discloses a case (1, 2, 3) housing the movable element and formed with a slit portion (at 3/2, Fig. 1), wherein the control body includes a control cap (2) to house the control pin, wherein the control cap includes a positioning plate portion (at 3/4a) inserted into the slit portion.  


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection, as applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELIX O FIGUEROA whose telephone number is (571)272-2003.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/FELIX O FIGUEROA/Primary Examiner, Art Unit 2833